Citation Nr: 0317503	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cervical spine injury.

2.  Entitlement to service connection for the residuals of a 
lumbar spine injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which, among other things, denied the 
benefits sought on appeal.

The RO advised the veteran in a May 2003 letter of his rights 
and responsibilities with respect to the claims on appeal 
under the Veterans Claims Assistance Act of 2000 (the VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)].  Neither 
the veteran nor his representative responded to the RO's 
request for additional information and evidence.  On July 2, 
2003, the RO certified the claims on appeal to the Board for 
appellate consideration.  


REMAND

During the course of the veteran's appeal, the President 
signed the VCAA into law.  The VCAA is legislation setting 
forth VA's enhanced duty to assist a claimant in 
substantiating claims.  Regulations implementing the VCAA 
were promulgated and the Board began advising claimants in 
writing of his/her rights and responsibilities under the 
VCAA, as well as the responsibilities of VA in assisting 
claimants in obtaining evidence, as opposed to remanding all 
cases that did not have the statutorily mandated notice 
language to the ROs.  The Board's notice included a request 
for claimants to respond within thirty days of the date of 
the letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  
This portion of the regulations, however, was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that 
portion of the regulations limiting a veteran's response time 
to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was 
invalidated.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

The record shows that the RO sent the veteran notice of the 
VCAA in May 2003, that the veteran has yet to respond to that 
notice, and that there has been no waiver of the one-year 
response time allowed under the VCAA.  Although the Board 
fully acknowledges that the authority of the RO to notify a 
veteran of his rights and responsibilities under the VCAA as 
outlined in 38 C.F.R. Section 3.159(b)(1) have not been 
invalidated, such as the regulations pertaining to the Board, 
and that the RO has the authority to decide a claim prior to 
the expiration of the one-year response period set forth in 
the VCAA absent waiver of that response time by the veteran, 
the Board does not have that same authority.  As such, 
considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that it has no alternative but to remand this matter to the 
RO to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA, including the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

In addition to remanding this matter to the RO to cure the 
procedural defect outlined above, a review of the claims 
folder indicates that additional development is required 
with respect to the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder.   
Specifically, the veteran served with the United States Navy 
during the Vietnam conflict and has been authorized to wear 
the Vietnam Service Medical and Vietnam Campaign Medal.  The 
veteran's service medical and personnel records are void of 
any mention of combat experiences, but the veteran asserts 
that he experienced combat-related incidents, including 
seeing aircraft crash into the ocean and being under threat 
of attack, while serving on the U.S.S. Kitty Hawk and while 
stationed incountry in the Republic of Vietnam.  These 
stressors have not been verified.  

Service records may be deemed to be independent 
corroboration of a veteran's inservice stressors by showing 
that a unit to which the veteran was attached did, in fact, 
experience combat activities while the veteran was stationed 
with that unit.  Accordingly, attempts should be made to 
obtain unit histories and/or other documents to verify the 
alleged combat activities.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Additionally, if the veteran's stressors can be 
verified, updated treatment records should be obtained and, 
if necessary, a VA examination should be scheduled to 
determine if the veteran has an Axis I diagnosis of post-
traumatic stress disorder as a result of the verified 
inservice stressors.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA, including the appropriate time 
frame to submit additional evidence or 
waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all 
associated service documents should be 
sent to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit histories for the 
units the veteran was assigned to 
while serving during the Vietnam 
conflict.

3.	After completing the above-requested 
development, updated psychiatric 
treatment records should be obtained.  
If the treatment records do not 
include an Axis I diagnosis of post-
traumatic stress disorder based on the 
incidents verified by the USASCRUR, 
the veteran should be afforded a 
psychiatric examination to determine 
the diagnoses of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary 
should be performed.  The RO must 
provide the examiner with a summary of 
any stressors described by the veteran 
and verified by service records, and 
the examiner must be instructed that 
only these events may be considered 
for the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
post-traumatic stress disorder have 
been satisfied.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file 
or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




